DETAILED ACTION
This is responsive to the RCE filed 09 November 2021.
Claims 21-40 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09 November 2021 have been fully considered but are moot in view of the new grounds of rejection herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25, 28, 33 and 36-40 of copending Application No. 16/518,606. Although the claims at issue are not identical, they are not 
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Current Application Claims
Claims of copending Application No. 16/518,606
21. A system to modulate packetized audio signals, comprising:

a data processing system comprising one or more processors to: receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device; 

parse the input audio signal to identify a request and a trigger keyword 



generate the output signal with the first audio modulation; and transmit data packets comprising the output signal to cause an audio driver component executed by the client device to drive a speaker of the client device to generate 

22. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of a frequency shift and an amplitude shift.

23. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of an audio overlay and an audio watermark.


a data processing system comprising one or more processors to: receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device; 

parse the input audio signal to identify a request; identify, based on the request, a 

generate the output signal with the first audio modulation; and transmit data packets comprising the output signal to cause an audio driver component executed by the client device to drive a speaker of the client device to generate 

22. The system of claim 21, wherein the determination to modulate audio for the content item is based at least in part on one or more characteristics of the voice input. 

23. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of a frequency shift and an amplitude shift.  

24. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of an audio overlay and an audio watermark.


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-31 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio et al. (USPN 7,869,998) in view of Evenden et al. (US PGPub 2008/0312922), Graef (US PGPub 2009/0030901) and Byron et al. (US PGPub 2015/0279349).
Claim 21:
 Di Fabbrizio discloses a system to modulate audio signals, comprising: a data processing system comprising one or more processors (col. 4, lines 1-17) to: 
receive, via an interface of the data processing system, data comprising an input audio signal detected by a sensor of a client device (“customer 12 speaks and provides an audible voice request. An automatic speech recognition (ASR) module 14 recognizes the speech and provides the text of the speech to a spoken language understanding (SLU) module 16 that parses the natural language input into relevant information to determine the substance of the customer inquiry’, col. 2, lines 6-13); 
parse the input audio signal to identify a request and a trigger keyword corresponding to the request (“An automatic speech recognition (ASR) module 14 recognizes the speech and provides the text of the speech to a spoken language understanding (SLU) module 16 that parses the natural language input into relevant information to determine the substance of the customer inquiry’, col. 2, lines 6-13, see also col. 6, lines 32-40 and col. 8, lines 48-51); 
 identify, based on the trigger keyword, a content item (“user utterances are transformed into text “Q” … The SLU 34 selects the most similar question to the text "Q" from the QA table and outputs the corresponding answer”, col. 7, lines 13-19, see also “the dialog manager responds to the question "Can your software run on Linux?"”, col. 7, lines 51-58, note that Linux is provided by a third party); 
determine a type of network activity (whether the first FAQ handled during the current call session) based on a type of the content item (a FAQ) or the trigger keyword, the type of the content item different from the type of network activity (“If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92)”, col. 13, lines 6-29, note that a FAQ is different from determining whether a FAQ is a first FAQ during a current call session); 
select, based on the type of network activity, a first audio modulation to apply to an output signal corresponding to the content item, the first audio modulation different from a default audio modulation; generate the output signal with the first audio modulation (“If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92). If yes, then the system changes the gender of the voice from the current TTS voice used in the dialog. For example, since in this example Crystal is the current voice, the system switches to a male voice (94) and provides an introductory prompt, something like: "Hi, this is Mike, I handle the frequently asked questions. Here's your answer . . . "”, col. 13, lines 6-29); and 
transmit data comprising the output signal to cause an audio driver component executed by the client device to drive a speaker of the client device to generate an acoustic wave corresponding to the output signal generated with the first audio modulation (“A dialog manager (DM) 18 receives the information regarding what the customer asked and generates the substance of the response, which is transmitted to a language generator 20 for generating the text of the response. The response text is transmitted to a text-to-speech (TTS) module 22 for generating a synthetic voice that "speaks" the response to the customer 12”, col. 2, lines 13-19, see also col. 13, lines 6-15 and 38-43).
However, Di Fabbrizio does not explicitly disclose that the audio signals are packetized and the data comprising the input audio signals are data packets.
But Di Fabbrizio discloses that the invention “may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination thereof) through a communications network. In a distributed computing environment, program modules may be located in both local and remote memory storage devices” (col. 4, lines 1-17). In such systems, it is old and well-known to transmit audio data as data packets as evidenced by Evenden ([0001]).
It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to have combined the references to yield the predictable result of providing Di Fabbrizio’s audio signals as data packets in order to 
Di Fabbrizio in view of Evenden, Graef and Byron does not explicitly disclose where the content item is from a third party provider device.
In a system similarly dealing with content item (Di Fabbrizio’s frequently asked questions) query, Graef discloses the content item from a third party provider device (“third party response entity 360 formulates a response to the query and forwards the response to server 350. Upon receiving the response, server 350 updates the frequently asked questions list”, [0031]).
 It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to have combined the references to yield the predictable result of providing Di Fabbrizio’s content item (frequently asked questions) from a third party provider device in order to allow the system to answer queries regarding the third party provider (see Graef, [0031]).
Di Fabbrizio in view of Evenden, Graef and Byron and Graef does not explicitly disclose where the selection of the first audio modulation is performed using a machine-learned model.
In a system similarly selecting a first audio modulation, Byron discloses the selection is performed using a machine-learned model (“utilizing machine learning to select (1023) the a matching voice from among a library of possible voices keyed to those personal characteristics”, [0028]).
 It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to have combined the references to yield the 
Claim 24:
Di Fabbrizio in view of Evenden, Graef and Byron discloses the system of claim 21, comprising: the data processing system to identify the first audio modulation based on a policy (Di Fabbrizio, col. 13, lines 6-29).
Claim 25:
Di Fabbrizio in view of Evenden, Graef and Byron discloses the system of claim 21, comprising the data processing system to: detect a transition from a previous type of network activity to the type of network activity, wherein the previous type of network activity corresponds to the default audio modulation; and switch from the default audio modulation to the first audio modulation responsive to detection of the transition (“If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92). If yes, then the system changes the gender of the voice from the current TTS voice used in the dialog. For example, since in this example Crystal is the current voice, the system switches to a male voice (94) and provides an introductory prompt, something like: "Hi, this is Mike, I handle the frequently asked questions. Here's your answer . . . "”, col. 13, lines 6-29).
Claim 26:
Di Fabbrizio in view of Evenden, Graef and Byron discloses the system of claim 21, comprising the data processing system to: identify a subsequent content item; (“If the FAQ is not the first FAQ by the user (92), then the opposite gender voice, or different voice, will have an introductory prompt similar to: "That's another question that I can answer for you" (96). The system then provides in Mike's voice the answer to the FAQ question (98) whether it is the first FAQ or a later FAQ. Next, the system plays an exit prompt like: "Let me hand you back to Crystal" (100) in Mike's voice to exit out of the FAQ routine.”, col. 13, lines 30-37).
Claim 27:
Di Fabbrizio in view of Evenden, Graef and Byron discloses the system of claim 21, comprising the data processing system to: select the first audio modulation based on a characteristic of the input audio signal detected by the sensor of the client device (“The system determines whether the utterance is a FAQ (90). If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92). If yes, then the system changes the gender of the voice from the current TTS voice used in the dialog”, col. 13, lines 6-29).
Claim 28:
Di Fabbrizio in view of Evenden, Graef and Byron discloses the system of claim 21, comprising the data processing system to: identify a second content item; determine that a type of the second content item is different from the type of the content item; and select, based on the type of the second content item being different from the type of the content item, a second audio modulation to use for the second content item (“If the FAQ is not the first FAQ by the user (92), then the opposite gender voice, or different voice, will have an introductory prompt similar to: "That's another question that I can answer for you" (96)”, col. 13, lines 30-37).
Claim 29:
Di Fabbrizio in view of Evenden, Graef and Byron discloses the system of claim 21, comprising the data processing system to: identify a plurality of content items; select one or more audio modulations for the plurality of content items different from the first audio modulation used for the content item (“Since Mike's voice has finished answering the FAQ, next the system presents a prompt in the original voice (Crystal in this example): "I'm back. Now, is there anything else I can help you with today?" (102)”, col. 13, lines 38-43); identify a second content item subsequent to the plurality of content items; and select, based on a policy, the first audio modulation for the second content item used for the content item (“"I'm back. Now, is there anything else I can help you with today?" (102). Once the system receives the response from the user, the system proceeds to the next subject matter with the user”, col. 13, lines 38-43, see also “If the FAQ is not the first FAQ by the user (92), then the opposite gender voice, or different voice, will have an introductory prompt similar to: "That's another question that I can answer for you" (96)”, col. 13, lines 30-37).
Claim 30:
Di Fabbrizio in view of Evenden, Graef and Byron discloses the system of claim 21, comprising the data processing system to: identify a second content item responsive to a second request; and select, based on a policy, a second audio modulation based on the second content item corresponding to one of a request for a service, or a third (“If the FAQ is not the first FAQ by the user (92), then the opposite gender voice, or different voice, will have an introductory prompt similar to: "That's another question that I can answer for you" (96)”, col. 13, lines 30-37).
Claims 31 and 34-40:
Di Fabbrizio in view of Evenden, Graef and Byron discloses a method of performing dynamic modulation of packetized audio signals, comprising the steps performed by the system in claims 21 and 24-40 as shown above.

Claims 22-23 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio et al. (USPN 7,869,998) in view of Evenden et al. (US PGPub 2008/0312922), Graef (US PGPub 2009/0030901), Byron et al. (US PGPub 2015/0279349) and Kondziela (US PGPub 2014/0142952).
Claim 22:
Di Fabbrizio in view of Evenden, Graef and Byron discloses the system of claim 1, but does not explicitly disclose the data processing system to generate the first audio modulation comprising at least one of a frequency shift and an amplitude shift.
In a similar system for generating a first and second audio modulations, Kondziela discloses an audio signal generator component to generate the second audio modulation comprising at least one of a frequency shift and an amplitude shift (“First exemplary processing presentation method 510 is a fast speech rate (with respect to the speech rate of the user prompt), a low volume (with respect to the volume of the user prompt)”, [0061]).

Claim 23:
Di Fabbrizio in view of Evenden, Graef and Byron discloses the system of claim 21, but does not explicitly disclose the data processing system to generate the first audio modulation comprising at least one of an audio overlay and an audio watermark.
In a similar system for generating a first and second audio modulations, Kondziela discloses an audio signal generator component to generate the second audio modulation comprising at least one of an audio overlay and an audio watermark (“A third exemplary processing presentation method 514 is partially overlapping keyword prompts, using different human voices for each of the keyword prompts, resembling a "cocktail party"”, [0061]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating Di Fabbrizio’s second audio modulation comprising at least one of a frequency shift and an amplitude shift. Substituting one known method of modulation with another to yield a predictable result would have been obvious to one skilled in the art.
Claims 32-33:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657